DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 07/02/2021. Claim 12 has been canceled, and new claim 21 has been added.

Claims 1-11 and 13-21 are presented for examination. 

Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.

It is noted that examiner indicated in previous Office action dated 09/03/2020 that the terminal disclaimer filed on 06/19/2020 has been approved, but examiner overlooked the paralegal’s statements: “the terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,197,878 and U.S. Patent No. 10,129,536 have been reviewed and is NOT accepted”.  This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c)  must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71  and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. To remedy this: A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. 
Therefore, the double patenting rejection is maintained until a corrected terminal disclaimer is submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski et al. (US 2006/0252541), in view of Ritter et al. (US 6,363,169). 

an image sensing module configured to include a plurality of sensors (¶0063, “inertial sensors”; ¶0064, “Signals from the sensor(s) may be analyzed to determine the motion and/or orientation of the controller during play of a video game”; ¶0066; ¶0099, “a digital image sensor for generating image data”), each of sensors are arranged on the peripheral device and are configured to capture image data for objects in a real-world space (Fig. 2; ¶0074, “the image capture device 105 can be placed in any other proximate location that will allow it to capture images that are located about in front of the display screen 110”; ¶0075; ¶0076, “As object 215 is moved and rotated in three dimensional space viewable by image capture device 105, LED positions as represented in image data are translated as described hereinafter with reference to FIGS. 3-6 to coordinates within the three-dimensional space” ; ¶0099); and 
a processor configured to process the image data for a period of time (¶0114, “FIG. 17 shows graph 1700 depicting an exemplary gearing amount at different times t1-t5 along the length of the swing”), the image data processed to identify one or more fixed points in the image data (¶099, “absolute coordinates of object 705 in three dimensional space 702 may be calculated and transmitted to mapper 712. Coordinates along the x and y axes may be determinable from the position of object as represented in each image”) and updates to the image data processed to identify the one or more fixed points, the updates in identifying one or more fixed points being used to determine changes in spatial position of the peripheral device with reference to the one or more fixed points in the real-world space (¶0076, “As object 215 is moved and rotated ₁ from time t₁ to time t₂, then a vector x₁,0,0 may be generated and passed to application 714…Thus, a corresponding motion of virtual object 705' as shown in display 110, may be a distance x₂, which is different from x₁”), the one or more fixed points being recognized based said image data and depth data (¶0079; ¶0080; ¶0081; ¶0083, “input image processor 302 translates the captured video images (which may be depth images) of the control object into signals that are delivered to an output image processor”);

Zalewski does not specifically disclose groups of fixed points are used to create a virtual world model of at least part of the real-world space. However, Ritter discloses groups of fixed points are used to create a virtual world model of at least part of the real-world space (Table 1; 25, 28, Fig. 21; 28, 32, Fig. 22; 28, 32,  35, Fig. 23; Abstract, “A shooting position of the camera is calculated according to the Hough transform method on the basis of the position of a reference point in the obtained object image. A three-dimensional model is generated according to the obtained object image and shooting position”; col. 13, lines 28-60, “a reference point 21 implies that the identification number of the reference point is "1" and the attribute is "A". The following Table 1 shows the coordinates x, y, z of the reference points shown in FIGS. 17 and 18A-18D”; col. 14, lines 13-31, “reference points are fixed…determining whether the object of interest has been 

As to claim 15, it is rejected for the same reasons set forth in claim 21 above. In addition, a method for determining a movement of a peripheral device, comprising, 
activating a plurality of sensors of the peripheral device to capture image data for objects in a real-world space during a period of time (Figs. 21-23; ¶0063, “inertial sensors”; ¶0064, “Signals from the sensor(s) may be analyzed to determine the motion and/or orientation of the controller during play of a video game”; ¶0066; ¶0099, “a digital image sensor for generating image data”); 
processing motion data produced by a motion sensor of the peripheral device (¶0063, “inertial sensors”; ¶0064, “Signals from the sensor(s) may be analyzed to determine the motion and/or orientation of the controller during play of a video game”; ¶0066; ¶0099, “a digital image sensor for generating image data”);
processing the fixed points identified in the real-world space and updating the processing of said fixed points or other fixed points captured in the real world space during the period of time, the processed fixed points in combination with the processed motion data are used to determine changes in spatial position of the peripheral device in the real-world space during the period of time (¶0076, “As object 215 is moved and rotated in three dimensional space viewable by image capture device 105…coordinates within the three-dimensional space, the coordinates describing both position information in terms of x, y, and z coordinates”; ¶0077; ¶0086; ¶0100, “mapper 712 receives successive coordinate information from recognizer 710 and converts the changes in coordinate information to vector movements of object 705…if object 705 moves a distance x₁ from time t₁ to time t₂, then a vector x₁,0,0 may be generated and passed to application 714…Thus, a corresponding motion of virtual object 705' as shown in display 110, may be a distance x₂, which is different from x₁”; ¶0110); and 
updating content displayed on a screen associated with the peripheral device responsive to the processing of the fixed points and the motion data, wherein the updating occurs continuously during the period of time for movement of the peripheral device to maintain updated content for display on the screen (¶0029, “the amount by which movement by a user's controller will translate to movement or action on a feature of a game will be at least partially related to the set or determined gearing”; ¶0031; ¶0034, “The movement of the input device being identified by the video capture device and the movement of the object as illustrated on the display having a set gearing value as set by the gearing control of the input device”; ¶0035).

wherein said fixed points in the real-world space include corner features of objects in the real-world space, the corner features being prominence features in the real-world space for at least partially basing said changes in spatial position of the peripheral device when moved in the real-world space (Fig. 2; ¶0076, “As object 215 is moved and rotated in three dimensional space viewable by image capture device 105…coordinates within the three-dimensional space, the coordinates describing both position information in terms of x, y, and z coordinates”; ¶0100, “mapper 712 receives successive coordinate information from recognizer 710 and converts the changes in coordinate information to vector movements of object 705…if object 705 moves a distance x₁ from time t₁ to time t₂, then a vector x₁,0,0 may be generated and passed to application 714…Thus, a corresponding motion of virtual object 705' as shown in display 110, may be a distance x₂, which is different from x₁”). 

As to claim 17, Zalewski discloses the method of claim 15, wherein objects in the real-world space include one or more of shelves, tables or monitors present in the real-world space and viewable by the sensors of the peripheral device, the sensors being defined by cameras (Fig. 2; Fig. 8; Fig. 14; ¶0063, “inertial sensors”; ¶0064, “Signals from the sensor(s) may be analyzed to determine the motion and/or orientation of the controller during play of a video game”; ¶0066; ¶0076, “represented on display 110 as a real or animated airplane 215' which may be performing various stunts in response to manipulation of toy airplane 215”; ¶0099; ¶0102, “The larger the gearing amount, the smaller the movements of real object 805 is required to effectuate a particular distance 

As to claim 18, Zalewski discloses the method claim 15, wherein at least one of said changes in spatial position of the peripheral device is used to produce an input command that is communicated to an application (Fig. 7; ¶0100, “Commands received from object 705 is interpreted by recognizer and data corresponding to the received commands may be communicated to application 714. Application 714 may be a game application or other computer application that requested or is otherwise receptive to user input from image capture device 105”; ¶0101, “Application 714 may vary the gearing amount in accordance with commands 713 received from recognizer 710, or in accordance with the normal operation of the software, which may send mapper 712…”).

As to claim 19, Zalewski discloses the method claim 18, wherein the application when executed processes instructions to render a virtual world on the screen and said changes in spatial position are correlated to movement within the virtual world (Fig. 8; ¶0076, “As object 215 is moved and rotated in three dimensional space viewable by image capture device 105…coordinates within the three-dimensional space, the coordinates describing both position information in terms of x, y, and z coordinates”; ¶0100; ¶0102, “computer 102 processes images to identify motion of object 804 and translates that motion into motion of virtual object 805' on display 110. The distance virtual object 805' moves in relation to real object 805 depends on gearing amount 806”).
As to claim 20, Zalewski discloses the method claim 15, wherein the peripheral device includes a processor for executing the method or is in communication with a computer over a wired or wireless connection for executing at least part of the method (¶0064, “connected by USB cable, Ethernet, over a network, the Internet, short range wireless connection, broadband wireless, Bluetooth, or a local network”; ¶0103, “The controllers discussed herein can be either wired or wireless. Technologies, such as WiFi, Bluetooth.TM., IR, sound, and lights may work to interface with a computer”). 

Conclusion
Applicant’s arguments with respect to claim(s) 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 21, 2021